*354
ORDER

PER CURIAM.
AND NOW, this 29th day of June, 2012, as the December 28, 2011 memorandum opinion and order of the Superior Court, which is the subject of the instant petition for allowance of appeal, was withdrawn following the Superior Court’s granting of the Commonwealth’s motion to publish, the petition is DISMISSED. Within 30 days of the date of this Order, Petitioner may file a petition for allowance of appeal from the now-published February 15, 2012 opinion and order of the Superior Court.